Citation Nr: 0004545	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-08 865 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement for payment or reimbursement for 
the cost of unauthorized medical services associated with the 
veteran's unauthorized private hospitalization at Citrus 
Memorial Hospital, Inverness, Florida, for the period of 
September 28, 1995 to October 3, 1995.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This case comes the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 determination by the Medical 
Administrative Service (MAS).  The veteran appeared at a 
hearing in September 1996.  The veteran requested and was 
scheduled for a Travel Board hearing before a Member of the 
Board at the RO in March 1999, but he failed to report.  

The Board observes that the records indicate that the veteran 
was represented by the American Legion.  In March 1998, the 
veteran submitted a VA Form 21-22, appointing the Veterans of 
Foreign Wars as his representative; thus revoking the power 
of attorney for the American Legion.  Thereafter, the 
Veterans of Foreign Wars revoked the VA Form 21-22 in 
September 1999.  In a December 1999 letter, the Board 
contacted the veteran and provided him the opportunity to 
appoint another representative.  He was informed that if he 
did not respond, he would be unrepresented.  The veteran was 
given 30 days to respond.  The veteran did not respond and 
the case was sent for review.  


FINDINGS OF FACT

1.  From September 28, 1995 to October 3, 1995, the veteran 
received private medical treatment for acute myocardial 
infarction, status post coronary artery bypass graft, 
hypertension, and coronary atherosclerotic heart disease.  

2.  Payment or reimbursement of the costs of medical services 
rendered by Citrus Memorial Hospital from September 28 to 
October 3, 1995 was not authorized by the VA and was 
disapproved by the VA in October 1995.  

3.  At the time of the veteran's hospitalization and 
treatment, he was not service-connected for any disability, 
rated permanently and totally disabled due to service- 
connected disability, or participating in a course of 
vocational rehabilitation under the auspices of the VA. 


CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran from 
September 28, 1995 to October 3, 1995, as an inpatient at 
Citrus Memorial Hospital in Inverness, Florida.  38 U.S.C.A. 
§§ 1703, 1710, 1728 (West 1991 & Supp 1999); 38 C.F.R. 
§§ 17.52, 17.120 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the pertinent regulation sections 
pertinent to this case were renumbered in 1996, i.e., 38 
C.F.R.§ 17.80 set forth in the November 1995 statement of the 
case is now numbered 38 C.F.R. § 17.120.  No substantive 
changes were made in the regulations at the time of the 
renumbering.  The VAMC apprised the veteran of this 
renumbering in a Supplemental Statement of the case.

At his September 1996 hearing, the veteran testified that a 
friend contacted the veteran's VA physician at Gainesville 
VAMC by telephone and that the VA physician stated that the 
veteran should go to a private facility.  However, the 
veteran further testified that when he returned for treatment 
at the Gainesville VAMC, his physician denied receiving such 
a phone call.  The veteran contends that the VA physician 
authorized the private treatment.  The law and regulations 
state that prior authorization is required for private 
hospitalization at VA expense.  The Board notes that 38 
C.F.R. § 17.54 states that in emergency cases, prior 
authorization will include telephone calls to the VA within 
72 hours of the veteran's admission.  In the instant case, 
although the veteran contends that his VA physician 
instructed him to go to a private facility, the Bay Pines 
VAMC, after being contacted within 24 hours of the veteran's 
private hospitalization, denied authorization.  Moreover, the 
veteran did not submit any documentation in support of his 
claim that his VA physician instructed him to go to the 
private hospital.  The veteran's private hospitalization was 
unauthorized.

Reimbursement for expenses not previously authorized permit 
reimbursement only under the following circumstances:  (a) 
treatment was for  (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health;  and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 (1999).  The Court has observed 
that given the use of Congress of the conjunctive "and" in 
the statute, all three statutory requirements would have to 
be met before reimbursement could be authorized.  Malone v. 
Gober, 10 Vet. App. 539, 547 (1997). 

There is no evidence that at the time of the veteran's 
treatment, he was service- connected for any disability, was 
permanently and totally disabled as a result of a service-
connected disability, or was participating in a vocational 
rehabilitation program.

Private medical records show that the veteran was admitted to 
Citrus Memorial Hospital on September 28, 1995, with chest 
pain, status post recent coronary artery bypass graft on 
September 19, 1995 at VA facility.  During the course of the 
hospitalization, medical evaluation indicated that he had an 
acute myocardial infarction.  The veteran underwent 
intravenous heparin therapy, nitroglycerin drip and provided 
analgesics.  A consultation report and medical notations, 
dated September 29, 1995, indicate that transfer of the 
veteran to VAMC in Gainesville, Florida, which was 
approximately 70 miles away, was possible; however, veteran 
refused to go to Gainesville VAMC.  The veteran requested 
transfer to VAMC in Mountain Home, Tennessee.  Mountain Home 
VAMC was contacted and agreed, but indicated VA would not pay 
transportation costs for transfer.  The veteran's physician 
stated that veteran was in no condition to make a trip of 
that magnitude at that time.  The veteran was discharged on 
October 3, 1995 in stable condition.

A VA Report of Contact form indicates that a representative 
from Citrus Memorial Hospital contacted the VAMC on September 
29, 1995 to report the veteran's hospitalization.  An October 
2, 1995 notation on this form indicates that it was 
determined that the veteran did not have any service-
connected disabilities, and thus private hospital treatment 
was not authorized. 

The veteran maintains that emergent conditions required that 
he seek care at a private facility, as the nearest VA 
facility is over 70 miles away.  While this may be true, 
consideration of the emergent nature of the circumstances and 
the availability of a VA facility are not undertaken under 
§ 17.120 unless the veteran is found to have satisfied the 
requirements of § 17.120(a).  As there is no evidence to show 
that that veteran meets any of these criteria, the claim for 
payment or reimbursement of expenses in association with his 
private hospitalization from September 28 to October 3, 1995, 
is denied.


ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with the veteran's 
hospitalization at Citrus Memorial Hospital, Inverness, 
Florida, from September 28, 1995 to October 3, 1995, is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

